Title: To James Madison from Charles Pinckney, 1 July 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
Madrid 1st July 1802
In my last, I inclosed you all the correspondence, I had then had, with Mr Cevallos the first Secretary of State here, on the several Subjects committed to me. At that time I had considered the Subject of our Claims for Spoliations as agree’d to be submitted to arbitration by Commissioners, upon those general principles which would include every description, and so supposing, I drafted the inclosed Convention, agreeing to insert two, instead of one Commissioner, as the Spanish Government wished it—to which draft no objection being made, (except as to the place of their sitting): for the reasons given in my last, I consented that Madrid should be inserted—had two fair Copies of it made out and prepare’d for signing and transmitted them to the Secretary. To my surprise however instead of naming a time when I should call to sign the Convention, as I had requested—I received from him the inclosed Letter marked No 1 requesting an explanation of my meaning of the words “y otros en sus Dominios” previously to the signing. Immediately upon the receipt of this Letter I furnished him with the explanation he desire’d (inclosed & marked No 2) and requested a conference with him.
He appointed the Wednesday following at the Palace in Aranjuez at which day I attended him, and entered fully into an explanation of the nature of our Claims as well for Spoliations made by the Subjects of Spain, as by the Subjects or Citizens of other powers, who had been permitted to arm & equip their Privateers in Spanish Ports and condemn & Sell the Vessels they had taken, under the authority of French Consulates exercising the powers of Courts of Admiralty—that this permission to arm & equip, & to condemn and sell had for the reasons I stated to him, rendered the Spanish Government responsible to our Citizens for all the Losses accruing thereby to innocent & legal Traders—that precisely the same thing had occurred at the commencement of the War between England & France, in some of the American Ports—that our Government as soon as they were informed of it, had interfered & prevented it, and agree’d to pay for such as had been previously taken and brought in & condemned, and that having done so themselves they had a right to expect it from others—particularly from a Government whose Justice & Honor they had always held in the highest Respect.
He replied that it certainly was very honorable and generous in the American government to do this; but he did not conceive they were bound to do it by the Laws of Nations or agreeably to the dictates of Justice—that His Majesty had fully considered the Subject, and was ready to submit all the Captures, Detentions or other Acts committed by Spanish Subjects, to arbitration, but that he could not consent to do so, with respect to the Captures by French Privateers—and that he was ready to sign a Convention with the exclusion of the words y otros en sus Dominios.
I answered, I was extremely sorry to find His Majesty had thus determined, because our Government held a very different opinion on the Subject of the Captures & condemnations by the French Privateers equipped in Spanish Ports, and where opposite & different opinions of such importance were held by nations having equally a right to think & judge for themselves—I saw no amicable mode of determining the dispute, but by arbitration—that as my powers did not extend to the surrendering of our claims for the Captures made by the French, and he said His Majesty was determined not to include them, I wished to know if His Majesty would consent to a convention for the appointment of commissioners to arbitrate the Spanish Spoliations, and insert an article expressly reserving to the American Government the right to demand and negotiate hereafter on the Subject of the French Spoliations. He said he would mention it to His Majesty and send me his answer. Upon my return however to my House I thought it adviseable to make another attempt to procure the admission of such words as might enable the Commissioners to arbitrate all our claims, and I wrote him the Letter a copy of which is inclosed (No 3) and thus this affair stood at the end of the conference.
I then stated to him the anxiety of our Government to be informed of His Majestys determination on the subject of the Floridas—that I had in my Memorial to him very fully gone into the reasons which made the United States wish the cession and Sale of these Provinces, and that I was sure His Majesty could see in the offer, nothing but the sincerest wishes on the part of our Government to remove all grounds of difference on these important Subjects either with the Spanish or French nations—that in this memorial I had mentioned to His Excellency our information respecting the cession of Louisiana and requested him to inform me officially of the nature of the Treaty as it respected the Limits of Louisiana, and that I was particularly anxious to know whether in the cession to the French His Majesty had stipulated for the undisturbed exercise, by the United States of their right to navigate the Mississipi, which His Majesty had by his Treaty confirmed to them, so far as he could, or Spain, or those to hold under her were interested, and also the right to deposit our Merchandize and Produce at New Orleans, or some other convenient place on its banks—that His Excellency must certainly suppose, we viewed these Rights as so vested that Spain could not properly cede Louisiana to another Power, without ceding it subject to the Exercise of these Rights by us—that if he would have the goodness, to examine the Treaty he would find the Articles so clear on these points of the right to navigate and deposit, as not to admit a doubt—that at the time France received them, she received them subject to these limitations—that however the best and most certain way, was to have their free exercize recognized by France, and that we hoped His Majesty had done so, and that not having received any answer to this part of my Memorial, I would now be much obliged to His Excellency to inform me verbally whether in the cession of Louisiana to France any Notice had been taken of our right to Navigate the Mississipi and deposit our Merchandize and Produce on its banks, as had been stipulated by His Majesty in his Treaty with us—he replied No, that nothing had been said in the Treaty ceding Louisiana on that Subject, and added that with respect to the Sale of the Floridas & their limits, which was the other subject of my enquiry His Majesty had directed the Governor of the Florida’s and the Persons concerned in the administration of that country to be written to, for all the Information necessary to enable him to form a correct and proper Opinion, on the Nature of our proposition to purchase them, and that as soon as they could receive Answers, he would inform me—that it was an affair of such great Importance, our Government, he was sure, could not expect an Answer in so short a time; but assured me repeatedly it was His Majestys wish upon all occasions to manifest the highest Esteem, and most sincere affection for the American Government whose true Interest he would always consider as inseparable from his own.
I shall continue my communications on the 6th by Mr Gibson & in the interim I remain With much respect & regard Dear Sir Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A, misfiled at end of 1803). In a clerk’s hand, except for last paragraph and signature in Pinckney’s hand. Enclosures not found, but see n. 1.



   
   See Pinckney to JM, 20 Apr. 1802, n. 14.



   
   “And others in his dominions.”



   
   For Pinckney to Cevallos, 24 Mar. 1802, see Pinckney to JM, 6 Apr. 1802, n. 3.



   
   Article 4 of the 1795 Pinckney treaty guaranteed the free navigation of the Mississippi River to the subjects of the two countries. Article 22 permitted Americans to “deposit their merchandize and effects in the Port of New Orleans,” or after a three-year period Spain would provide “on another part of the banks of the Mississipi an equivalent establishment” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:321–22, 337).


